Citation Nr: 0636641	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the first lumbar vertebra and L4-5 radiculopathy, 
to include as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, and St. Paul, Minnesota.  By a January 1999 rating 
decision, the Chicago RO denied the veteran's PTSD claim.  
Thereafter, by an April 2001 rating decision, the St. Paul RO 
denied service connection for a fracture of the first lumbar 
vertebra and L4-5 radiculopathy, as well as entitlement to a 
TDIU.

The San Diego, California RO currently has jurisdiction over 
the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2003.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  In July 2006, the veteran 
requested a new hearing in conjunction with his appeal.  This 
request was denied by the Board in August 2006.

The Board remanded this case for additional evidentiary 
development in July 2003.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
complied with to the extent permitted by the cooperation of 
the veteran.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  X-rays conducted of the veteran's lumbar spine during 
active service contain no findings of a fracture to the first 
lumbar vertebra.  There were also no such findings on post-
service X-rays conducted in July 1981, October 1988, and 
October 1993.

3.  The first competent medical evidence of a fracture of the 
first lumbar vertebra and L4-5 radiculopathy was many years 
after the veteran's separation from active duty.

4.  No competent medical evidence is of record which relates 
the veteran's fracture of the first lumbar vertebra and L4-5 
radiculopathy to active service and/or his service-connected 
lumbosacral strain.

5.  There is no competent medical evidence of any psychiatric 
disorder until many years after the veteran's separation from 
active duty.

6.  Although the veteran has been diagnosed with PTSD, no 
competent medical opinion appears to be of record which 
specifically relates that diagnosis to the confirmed events 
of his active service.

7.  The veteran is service connected for lumbosacral strain, 
evaluated as 40 percent disabling; and cervical strain, 
evaluated as 30 percent disabling.  The combined rating is 60 
percent.

8.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
residuals of fracture of the first lumbar vertebra and L4-5 
radiculopathy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2006).

2.  Service connection is not warranted for the veteran's 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.655 (2006).

3.  The criteria for the establishment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.655, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in law during the pendency of this case.  
The Veterans Claims Assistance Act of 2000 (VCAA), which 
became law on November 9, 2000, redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Here, the Board noted in the July 2003 
remand that the veteran had not been sent a letter providing 
him with the requisite information under the duty to notify.  
Consequently, the Board directed that the veteran be provided 
with such notification while on remand.  In accord with the 
Board's remand directives, the veteran was provided with 
notification letters in December 2003, November 2004, January 
2005, and May 2006.  In pertinent part, the December 2003 
letter noted the issues on appeal, and summarized the 
elements necessary to establish service connection for a 
claimed disability.  Both the December 2003 and January 2005 
letters informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  Further, the November 2004 letter informed the 
veteran that he was going to be scheduled for a VA medical 
examination in conjunction with this case, as well as the 
consequences if he failed to appear for the examination.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  In 
addition, the Board notes that correspondence dated in August 
1998 was sent to the veteran which requested that he provide 
detailed information regarding the purported stressors which 
he contended caused his PTSD.  The December 2003 letter also 
requested that he provide additional details regarding his 
purported stressors.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute 
regarding the veteran's service connection claims.  Element 
(3) is in dispute, and was addressed by the December 2003 
letter noted above.  Regarding elements (4) and (5), the May 
2006 letter contained language on both disability rating(s) 
and effective date(s) which largely tracks the Court's 
holding in Dingess/Hartman.  Accordingly, the Board finds 
that the veteran received adequate notice of these elements.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  For example, by statements 
dated in May and August 2006, the veteran's accredited 
representative cited to the relevant regulatory provisions of 
38 C.F.R. § 3.304(f) regarding the establishment of service 
connection for PTSD, as well as 38 C.F.R. § 4.16 regarding 
the establishment of a TDIU.  In addition, the representative 
cited to 38 C.F.R. § 3.310 in the May 2006 statement with 
respect to the issue of secondary service connection, which 
is the basis for his current lumbar spine claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board finds that the duty to assist the veteran also has 
been satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Although 
the veteran indicated in a March 2006 statement that he would 
be receiving future treatment for his diagnosed PTSD through 
the VA, the Board notes that there is already evidence 
diagnosing such a condition on file.  The veteran did not 
identify any competent medical evidence which attributes this 
diagnosed disability to the confirmed events of his active 
service, which is the crucial element for that claim.  As 
noted in the Introduction, he provided testimony at a Board 
hearing conducted in June 2003.  The record also reflects 
that he was accorded VA psychiatric and orthopedic 
examination in November 2000.  Further, the Board remanded 
the case in July 2003 for new examinations to address the 
etiology of the claimed disabilities, as well as the impact 
of the veteran's service-connected disabilities on his 
employability.  While the record reflects that such 
examinations were scheduled, the veteran failed to appear.  
The law provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  In an August 
2006 statement, the veteran's representative contended that 
it was their opinion that the veteran may have legitimate 
mitigating circumstances for not reporting for the scheduled 
examinations, and should be given another chance.  However, 
no actual reason has been provided for the veteran's failure 
to appear, and, thus, good cause has not been shown for this 
failure to appear for the scheduled examinations.  In 
addition, the Board observes that the veteran did not provide 
any additional information regarding his purported stressors 
even though such information was requested by the December 
2003 correspondence.  Consequently, the Board finds that the 
duty to assist has been satisfied to the extent possible 
based upon the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Lumbar Spine Fracture and Radiculopathy

The veteran has essentially contended, to include at his 
February 2003 hearing, that the fracture of his first lumbar 
vertebra and L4-5 radiculopathy is the natural progression of 
his service-connected lumbosacral strain.  He acknowledged at 
his hearing that he first developed numbness in his right 
lower extremity in 1996, that he was first aware he had a 
fracture of the first vertebra in 1998.  Moreover, he 
indicated that it was VA clinicians who informed him that his 
radiculopathy was secondary to his service-connected 
lumbosacral strain.

Legal Criteria.  Under VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Analysis.  Initially, the Board notes that the veteran's 
service medical records reflect that he was treated for 
complaints of chronic low back and neck pain on multiple 
occasions during active service, including injuries sustained 
in a May 1978 motor vehicle accident.  A February 1979 X-ray 
report of the thoracic and lumbar spine stated, in part, that 
no evidence of bony destruction, subluxation, or recent 
fracture could be identified.  The lumbar interspaces and 
visualized dorsal interspaces appeared maintained.  There was 
scoliosis of the thoracolumbar spine, convex to the right.  
No other abnormality could be identified.  Records dated in 
October 1979 note that X-rays of the spine were within normal 
limits.

The Board further notes that X-rays of the lumbar spine 
conducted in conjunction with a July 1981 VA medical 
examination were negative.  Similarly, X-rays conducted of 
the cervical, dorsal, and lumbosacral spines as part of an 
October 1988 VA medical examination were negative for bone 
pathology.  The sacroiliac joints were normal.  Minimal 
dextroscoliosis of the lower dorsal and upper lumbar could be 
seen, but the intervertebral discs were normal.  

X-rays conducted on the lumbar spine in October 1993 showed 
the height and alignment of the vertebral bodies to be 
normal, disc spaces preserved, posterior elements intact, and 
sacroiliac joints normal.  Overall impression was of an 
essentially normal spine.

The first competent medical evidence of the vertebra fracture 
appears to be an August 1996 CT scan of the lumbar spine, 
which revealed a burst fracture of the L1 vertebral body, 
with no significant encroachment upon the spinal canal.

In short, there is no evidence of any fracture to the lumbar 
spine, to include in- and post-service X-ray reports, until 
many years after service.  Similarly, there is no competent 
medical evidence of radiculopathy, nor any other evidence of 
degenerative disc disease, until many years after the 
veteran's separation of service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.).

The Board does not dispute that the veteran is service 
connected for both cervical and lumbosacral strain based upon 
his in-service treatment for neck and low back pain.  
Further, the veteran testified at his February 2003 hearing 
that VA clinicians reportedly informed that his vertebral 
fracture and radiculopathy were due to his service-connected 
disability(ies).  However, a lay person's account of what a 
medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, the Board has thoroughly reviewed the medical 
records on file, and there appears to be no competent medical 
opinion which relates the etiology of the veteran's first 
vertebral fracture and/or L4-5 radiculopathy to either his 
active service, or as secondary to his service-connected 
lumbosacral strain.  

The purpose of the Board's July 2003 remand was to obtain a 
new examination which did provide such an opinion, but as 
noted above the veteran failed to report for that 
examination.  In accord with 38 C.F.R. § 3.655, the Board 
must, therefore, adjudicate the case based upon the evidence 
of record.  As summarized above, the evidence reflects that 
in- and post-service X-rays of the lumbar spine contained no 
evidence of a fracture of any vertebral body and/or 
radiculopathy until many years after service; and no 
competent medical opinion is of record which relates the 
disability to either his active service or his service-
connected lumbosacral strain.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.

B.  PTSD

The veteran essentially contends that he has PTSD due to 
stressors that occurred while on active duty.  He reported 
one incident involved falling off a cliff into a deep ditch 
at a November 2000 VA PTSD examination.  He has also reported 
an incident in which a gun (M-60) blew up during a field 
exercise.

Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendments, in 
part, eliminated the requirement of a "clear diagnosis."  
61 Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).

Analysis.  Initially, the Board notes that the veteran's 
service medical records contain no findings indicative of 
psychiatric problems while on active duty.  Rather, his 
psychiatric condition was clinically evaluated as normal on 
service examinations conducted in July 1976 and March 1977.  
The Board also notes that there is no indication of treatment 
for psychiatric problems in the post-service medical records 
until August 1997, at which time the veteran was hospitalized 
for alcohol and cocaine dependence.  Subsequent records from 
March 1998 note that he had no history of psychiatric 
treatment, and that he denied psychotic symptoms.  Records 
dated in July 1998 include a diagnosis of PTSD with 
depressive symptoms.  Thereafter, medical records continue to 
show diagnoses of PTSD, to include VA PTSD examinations 
conducted in August 1998 and November 2000.

As noted above, the absence of any competent medical evidence 
of the claimed disability - in this case, PTSD - until many 
years after service is probative evidence against the claim.  
See Mense, supra; Maxson, supra.

Despite the foregoing, the Board must acknowledge that the 
veteran's service medical records do confirm that he was 
treated in October 1978 with complaints that an M-60 blew up 
on him the day before while on the range, that he had 
fragment in his hands and face, and received sutures for 
laceration of the nose.  Thus, the record confirms at least 
one of his purported stressors.  Further, this stressor was 
reported by the veteran at his August 1998 and November 2000 
VA PTSD examinations, both of which diagnosed PTSD.  
Nevertheless, neither of these examinations, nor the other 
competent medical evidence of record, appears to have 
specifically related the diagnosis of PTSD to the veteran's 
account of what occurred during active service.  As the Court 
has noted, "[e]vidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).

The Board remanded the case in July 2003, in part, to accord 
the veteran a new VA examination to make a determination as 
to whether his current PTSD was causally related to the 
confirmed events of his active service.  However, as already 
noted, the veteran failed to appear for this examination, and 
adjudication of his case must be based upon the evidence of 
record.  Inasmuch as the Board has determined that there is 
no evidence of PTSD or any other acquired psychiatric 
disorder until many years after service, and there does not 
appear to be a competent medical opinion of record which 
specifically relates the diagnosed PTSD to the confirmed 
events of active service, the preponderance of the evidence 
is against the claim and it must be denied.



II.  TDIU

The veteran essentially contends he is unable to obtain 
and/or maintain substantially gainful employment due to his 
service-connected disabilities.  However, while he has noted 
the impact of his service-connected cervical and lumbosacral 
strain, his statements and hearing testimony appear to 
emphasize the impact his claimed PTSD has upon his 
employability.

Legal Criteria.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Analysis.  Initially, the Board observes that the veteran is 
service connected for lumbosacral strain, evaluated as 40 
percent disabling; and cervical strain, evaluated as 30 
percent disabling.  As such, he has an overall combined 
disability rating of 60 percent.  See 38 C.F.R. § 4.25.  
Thus, even though one disability is rated as 40 percent 
disabling, he does not satisfy the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).

In addressing whether the assignment of a TDIU is warranted 
on an extraschedular basis, the Board observes that the 
medical and other evidence of record reflects that the 
veteran experiences significant impairment in his 
employability due to both service-connected and nonservice-
connected disabilities.  For example, as discussed above, 
while the veteran has noted the impact of his service-
connected cervical and lumbosacral strain in his contentions, 
it appears from his statements and hearing testimony that he 
has emphasized the impact of his claimed PTSD on his 
employability.  However, as detailed above, the Board has 
concluded that service connection is not warranted for PTSD.  

The Board noted in the July 2003 remand that a November 2001 
outpatient report included diagnoses of PTSD, polysubstance 
dependence, herniated discs L4-5 and L5-S1, chronic back 
pain, right foot drop, and hepatitis C.  In addition, this 
outpatient report contained the notation that the veteran 
used a leg and back brace, that that he should avoid long 
walks, bending and lifting.  Moreover, the outpatient report 
included the notation "totally disabled ... do not seek 
work."  However, as this record noted both service-connected 
and nonservice-connected disabilities, it does not support a 
finding that he is unable to obtain or maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  With respect to the use of the leg brace, the 
Board notes that a November 2000 VA spine examination 
concluded, in pertinent part, that the veteran's symptoms of 
tingling and numbness in the right leg that went to the toes 
(i.e., radiculopathy) were attributable to disc disease, and 
not the service-connected back strain.  For the reasons 
stated above, the Board has concluded that service connection 
is not warranted for the veteran's radiculopathy.

The Board further notes that a March 1992 disability 
determination sheet from the Social Security Administration 
(SSA) reflects that the veteran was found to have disability 
since June 1990.  Although low back pain was a secondary 
diagnosis, the primary diagnosis was chemical dependency.  
The veteran is not service-connected for chemical dependency.  
Further, the law precludes compensation for alcohol and drug 
abuse.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  Granted, the law currently provides an exception 
to this rule where a service-connected disability has caused 
chronic alcohol or drug use.  In such circumstances, 
secondary service connection, including disability 
compensation, is available under 38 C.F.R. § 3.310(a) for 
disability due to such chronic alcohol or drug use.  However, 
no competent medical evidence is of record which relates the 
veteran's alcohol and/or drug abuse to his service-connected 
disabilities.  As such, this exception is not applicable in 
the instant case.

Finally, the Board observes that no competent medical 
evidence is of record to the effect that the veteran is 
unable to obtain and/or maintain substantially gainful 
employment due to his service-connected disabilities alone; 
and both his statements and the medical evidence tend to 
reflect that the impairment which he alleges prevents him 
from being employed is caused by a combination of his 
service-connected and nonservice-connected disabilities, 
particularly his claimed PTSD.  Although the Board does not 
dispute he experiences impairment due to his service-
connected cervical strain and lumbosacral strain, this 
appears to be adequately reflected by the current schedular 
ratings.  See Van Hoose, supra.  As with the other issues on 
appeal, the Board remanded the veteran's TDIU claim for new 
examinations for the purpose of addressing the relevant 
issues on appeal, but the veteran failed to report for the 
scheduled examinations.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to consideration of a TDIU on a schedular basis, 
and that the preponderance of the evidence is against his 
claim of entitlement to a TDIU on an extraschedular basis.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for residuals of fracture 
of the first lumbar vertebra and L4-5 radiculopathy, to 
include as secondary to service-connected lumbosacral strain, 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


